Citation Nr: 9927904	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for stomach ulcers. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1978 to March 
1984 in the U.S. Army.  He also served on active duty for 
training in the U.S. Army Reserve from November 1988 to April 
1989.  Also, a May 1987 service report of medical examination 
reflects that he enlisted in the National Guard, but such 
service has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the Department of 
Veterans Affairs Regional Office (RO) in Columbia that denied 
the veteran's application to reopen his claim for service 
connection for a stomach ulcer.  The veteran timely appealed 
that determination to the Board.  In the veteran's March 1998 
VA Form 9 ("Appeal to the Board of Veterans' Appeals"), he 
indicated that he desired a hearing before a hearing officer, 
and such a hearing was held in April 1998.


FINDINGS OF FACT

1.  In April 1994, the RO confirmed and continued a January 
1994 denial of service connection for ulcers on the basis 
that the medical evidence considered did not show treatment 
for ulcers while he was on active duty.  Although notified of 
that decision and of his appellate rights in a letter from 
the RO dated in May 1994, the veteran did not file an appeal.

3.  The evidence associated with the file subsequent to the 
April 1994 rating decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran had a stomach ulcer in service, or 
otherwise establish any material fact that was not already of 
record at the time of the April 1994 RO rating decision.




CONCLUSIONS OF LAW

1.  The RO's April 1994 decision denying service connection 
for an ulcer is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence to reopen the claim for service 
connection for stomach ulcers has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

A claim for service connection for ulcers previously was 
considered and denied in January 1994 and April 1994.  The 
evidence of record at the time of the April 1994 denial 
consisted of the available service medical records for the 
veteran's active duty for training in 1988 and 1989, 
correspondence from the National Personnel Records Center 
dated in May 1994, VA outpatient records dated from January 
1992 to May 1993, and private medical records from Emergicare 
dated from June 1985 to October 1990.  

The aforementioned Emergicare records include an August 1985 
treatment record reflecting the veteran's complaints of 
(among other things) decreased appetite, fatigue, diarrhea, 
and nausea.  The pertinent diagnosis was probable viral 
gastroenteritis.  A September 1987 Emergicare record reflects 
the veteran's complaints of (among other things) nausea, 
vomiting, diarrhea, and a history of an ulcer in the Army.  
The assessment was probable gastritis.  

The aforementioned service medical records show that on the 
August 1988 enlistment examination, the veteran's abdomen and 
viscera were normal.  Those service medical records are 
silent as to any complaint, treatment, or diagnosis of any 
gastrointestinal disease, including ulcers.  In April 1989, 
the veteran completed his active duty for training, according 
to May 1994 correspondence from the NPRC.

An August 1989 Emergicare record reflects the veteran's 
complaints of nausea of one week's duration, malaise, and 
headaches.  The assessment was peptic ulcer disease.  The 
examiner prescribed Tagamet. 

The aforementioned VA outpatient records include a January 
1992 treatment record, reflecting the veteran's complaints of 
abdominal pain, an episode of reflux (moving downward to the 
right lower quarter quadrant), irregular bowel movements, 
flatus, bloating, and nocturnal awakening.  It also notes a 
history of a past endoscopy "with a finding of 'ulcers'."  
The diagnosis was some features of peptic ulcer disease, and 
some features of bowel motility disorder.  An October 1992 VA 
barium esophogram and upper gastrointestinal series (UGI) 
revealed nonspecific duodenitis, of an unknown etiology, 
possibly secondary to peptic ulcer disease.  A November 1992 
VA medical certificate reflects the veteran's complaints of 
abdominal pain, intermittent right upper quadrant discomfort, 
epigastric distress, heartburn, and a history of peptic ulcer 
disease diagnosed in 1982.  The diagnostic impression was a 
history of peptic ulcer disease, and possible irritable bowel 
syndrome.  An October 1992 VA outpatient record reflects the 
veteran's complaints of stomach pain, awakening at night, 
and, in the past, black stools.  He also reported a history 
of an "'ulcer' by [fibrogastrocopy] in [19]80."  The 
assessment was possible peptic ulcer disease.  

A VA outpatient record dated later in October 1992 reflects 
the veteran's complaints of a history of abdominal discomfort 
and peptic ulcer disease.  The examiner noted that the UGI 
had revealed duodenitis.  The assessment was peptic ulcer 
disease.  April and May 1993 VA outpatient records reflects 
similar complaints of and a diagnostic impression of probable 
recurrent peptic ulcer disease. 

In April 1994, after receipt of the Emergicare evidence, the 
RO confirmed and continued a January 1994 denial of the claim 
on the basis that the evidence did not show treatment for 
ulcers while he was on active duty.  The veteran was notified 
of both the January and the April 1994 decisions at his last 
known address, with copies of the notices sent to his 
representative.  He did not appeal either decision.

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991). 

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio v. 
Derwinski, 1 Vet. App. 144, 145-146 (1991).  The two-step 
analysis involves two questions: (1) Is the newly presented 
evidence "new," that is, not of record at the time of the 
last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is the newly 
presented evidence "material, " i.e., is it relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown , 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).

Pertinent evidence associated with the claims folder since 
the April 1994 decision includes service medical records 
generated during the veteran's active duty from 1978 to 1983, 
a May 1987 National Guard enlistment examination, VA 
outpatient records dated from December 1995 to August 1997, 
the transcript of veteran's testimony before a hearing 
officer at the RO in April 1998, and statements of the 
veteran.

The service medical records generated from 1978 to 1983 
include the report of an October 1978 x-ray study, which 
reflects the veteran's complaints of right lower quadrant 
pain.  There was no significant abnormality other than spina 
bifida.  The report of an in-service UGI, with small bowel 
follow through (SBFT), requested on August 20, 1980, reflects 
the veteran's two-year history of intermittent epigastric and 
right upper quadrant pain, and a prior history of 
hematemesis.  The diagnostic conclusion was a normal UGI with 
SBFT.  A January 1981 oral cholecystogram (OCG) report  
reflects the veteran's complaints of right upper quadrant 
pain.  It also noted that the veteran had a normal UGI in 
September 1980.  The OCG report was normal.  An October 1981 
report of a barium enema, conducted to rule out irritable 
bowel disease, reflects the veteran's complaints of a history 
of intermittent right upper quadrant pain.  The diagnostic 
impression was a normal barium enema.

The recently submitted VA outpatient treatment records 
include a records dated from August 1995 to January 1997, 
reflecting the veteran's complaints of stomach problems, 
epigastric pain, peptic ulcer disease, duodenal ulcers, and 
decreased appetite.  The pertinent diagnoses included 
gastroesophageal reflux disease (GERD), possible active ulcer 
activity, a history of peptic ulcer disease, and abdominal 
pain (dyspepsia vs. "G[all] S[tone]").  Similar complaints 
of appear in the VA outpatient records for March and May 
1997, with a notation of a negative H. pylori test on a May 
1997 record, as well as pertinent assessments of peptic ulcer 
disease, GERD, possible esophagitis, and a history of 
duodenal ulcers.  A June 1997 VA outpatient record reflects 
the veteran's history of duodenal ulcers since the 1980's, 
and an assessment of possible peptic ulcer disease.  A VA 
outpatient endoscopy report, dated in August 1997, reflects 
normal findings.  A VA outpatient record dated later in 
August 1997 reflects complaints similar to those noted above, 
as well as a notation of a negative H. pylori test, and an 
assessment of possible irritable bowel syndrome.  

During the veteran's April 1998 hearing, he testified as to 
in-service testing he received regarding his gastrointestinal 
complaints, and as to symptomatology he has experienced since 
that time.

As regards the VA medical evidence summarized above, the 
Board notes that all such evidence is new, in the sense that 
it was not previously of record.  Moreover, all such evidence 
is relevant inasmuch as pertains to ulcers,  the disability 
under consideration.  However, such evidence merely reflects 
additional impressions indicating that the vetera may 
currently suffer from peptic ulcer disease and other 
gastrointestinal disorders.  As such, the medical evidence is 
not probative of the question of whether service connection 
for a stomach condition, to include ulcers, is warranted, 
i.e., whether the veteran had ulcers or another chronic 
stomach disability in service.  Indeed, such evidence does 
not include any medical opinion or other indicia that there 
is any nexus between any current gastrointestinal disorder 
and any his military service.  Likewise, the recently 
submitted service medical records, while new, shed no light 
on that question, inasmuch as such evidence only demonstrates 
that the veteran had gastrointestinal complaints in service, 
but no definitive diagnosis.  As such, the medical evidence 
associated with the record since April 1994, even if 
considered new, is not material to his claim.

Concerning the veteran's opinion that his peptic ulcer 
disease was first manifested during military service, the 
Board reiterates that it is the province of trained health 
care professionals to offer evidence on a medical matter, 
such as the relationship between a current disability and 
active service, and as the veteran is a lay person without 
medical training or expertise, he is not competent to render 
a probative opinion of the central issue in this case, i.e., 
whether a disability is related to active service.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Board further notes that 
where, such as here, medical evidence is needed to establish 
service connection, lay statements, without more, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Furthermore, with respect to the contention advanced by the 
representative at the April 1998 hearing, to the effect that 
the August 1989 Emergicare diagnosis of peptic ulcer disease, 
and treatment thereof, establishes the veteran's entitlement 
to presumptive service connection pursuant to 38 C.F.R. 
§§ 3.307, 3.309, the Board notes that the Emergicare 
evidence, as well as the evidence of current peptic ulcer 
disease was before the RO in April 1994, and in that sense 
the material submitted since that time is duplicative of the 
evidence of record at that time.  In any case, the law 
provides that in the case of any "veteran" who serves for 
ninety days or more, a chronic disease (including peptic 
ulcer disease) that manifests to a degree of 10 percent or 
more within one year form the date of separation from service 
shall be considered to have been incurred in or aggravated 
during "active military, naval or air service", 
notwithstanding that that there is no record of evidence of 
such disease during a period of such service.  38 U.S.C.A. 
§§ 1112(a), 1137 (West 1991); see 38 C.F.R. §§ 3.307, 3.309 
(1998).  However, that presumption for certain chronic 
diseases only applies to "active military, naval, or air 
service", and active duty for training is only deemed 
"active military, naval or air service" if, during such 
service, the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty.  As 
such is not shown to have occurred here, the presumption is 
not applicable to the veteran's period of active duty for 
training, even, where, as here, the claimant had a period of 
active military service prior to the period of active duty 
for training to which he claims the presumption putatively 
applies.  See 38 U.S.C.A. § 101(2), (24) (West 1991); 
38 C.F.R. § 3.1(d), 3.6(a) (1998).  See also Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 
7 Vet. App. 466, 469 (1995); Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).  The Board notes that the hearing 
officer mentioned this in the April 1998 supplemental 
statement of the case (SSOC).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the April 1994 rating 
decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that stomach 
ulcers were incurred or aggravated during his period of 
active duty service.  As such, none of the evidence is new 
and material for the purpose of reopening the claim, and the 
April 1994 denial remains final.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

As regard the later point, the Board acknowledges the 
representative's assertion, advanced during the April 1998 RO 
hearing, that certain in-service diagnostic report, 
putatively conducted at Tripler Army Medical Center, is not 
of record.  [Transcript (Tr.) p. 2.]  The veteran testified 
that this test was conducted while he was stationed at 
Schofeld Barracks in Hawaii.  [Tr. p. 4.]  The veteran also 
indicated that there might be certain service medical records 
from Fort Ord, California that might need to be obtained.  
[Tr. pp. 3-4.]  In this regard, the record reflects that the 
RO contacted the medical facilities at Schofeld Barracks and 
Fort Ord in an effort to obtain records of the veteran's 
treatment.  However, Schofeld Barracks reported in December 
1997 that it had no records for the veteran (as another 
service hospital, Fort Gordon, in Georgia, had reported in 
November 1997).  Although the RO's request to Fort Ord was 
returned in December 1997 as undeliverable due to Post Office 
consolidation, and the record does not reflect that any 
additional efforts to obtain such records were made, the 
Board finds that the absence of these records is not 
dispositive of the instant issue.  By the veteran's own 
testimony, he indicated that he was only seen at Fort Ord a 
few times for gastrointestinal complaints (upper right 
quadrant pain), for which he was prescribed medication; the 
fact that he experienced such complaints (shown also during 
his period of active duty service) is neither in dispute, nor 
dispositive of the question of whether any current stomach 
ulcers, occurred coincident with either active duty or his 
subsequent period of active duty for training.  As he has not 
indicated that an ulcer was then diagnosed, such evidence, 
even if existing, is not relevant to the issue under 
consideration.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Furthermore, inasmuch as the RO denied the claim on 
the same basis as the Board, the veteran has been informed of 
the evidence necessary to complete his application to reopen 
his claim for service connection for stomach ulcers.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, relevant, and probative, in the October 1997 rating 
decision on appeal, as well as the January 1998 statement of 
the case (SOC) and May 1998 SSOC, the RO referred to a 
criterion for "material" evidence as defined in accordance 
with the Court's case law in effect at that time, i.e., that 
in order to reopen a claim, the new evidence, when viewed in 
the context of all the evidence, both new and old, must 
create a reasonable possibility of a change in outcome of the 
case on the merits.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, the United States Court of Appeals for the 
Federal Circuit recently held that there was no such legal 
requirement.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
That notwithstanding, the Board finds that the RO's actions 
are not prejudicial to the veteran, since, for the reasons 
noted above (i.e., that no new and probative evidence has 
been submitted), the outcome of the case is the same whether 
the claim is considered under two- or three-prong tests for 
reopening claims.  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and, in light of the above 
discussion (and the fact that claim is not well grounded), 
would not result in a determination favorable to him.  See 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 
(1992).  See also Winters v. West, 12 Vet. App. 203 (1999).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for stomach ulcers is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

